Citation Nr: 1640879	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945 and from September 1952 to July 1954.  He died in March 2012, and the appellant is his surviving spouse.

At the time of the Veteran's death, the claim of entitlement to service connection for PTSD was pending.  Following the Veteran's death, the appellant requested to be substituted as the claimant, and that status was granted pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2015).  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2010, the Veteran and his spouse, the appellant, testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.

Within an August 2010 decision, the Veteran was denied in pertinent part service connection for PTSD.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the August 2010 decision as to the denial of service connection for PTSD, and returning this issue to the Board for further consideration. 
The Board remanded this issue for development in May 2012 and service connection for PTSD was denied by the Board in a June 2015 decision.  The appellant appealed this determination to the Court.  In a July 2016 order, the Court granted a Joint Motion, which had the effect of vacating the June 2015 decision, and returning the issue of service connection for PTSD to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the instructions in the Joint Motion, a remand is required to ensure substantial compliance with the Board's May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2012 remand, the Board instructed the AOJ to contact the U.S. Army Joint Services Records Research Center (JSSRC), or any other appropriate custodian, to request any records of Allied merchant ships repaired by personnel at the Navy Operating Base in Guantanamo Bay, Cuba in 1943.

In February 2014, the National Archives and Records Administration (NARA) responded by stating that it had reviewed war diaries containing operational reports on the World War U.S. Navy effort.  It noted that the files box is voluminous and includes May 1 through December 31, 1943.  However, only the month of May 1943 was examined.  A review of that month showed that the files included convoy numbers and ships' names.  
As indicated by the parties to the Joint Motion, given that the Veteran indicated that the tanker incident occurred in the late summer of 1943, the search of only records from May 1943 is insufficient.  Indeed, it is unclear what types of records are available for the other months of 1943.  In order to substantially comply with the Board's remand directives, NARA must conduct a search of all records from 1943, not only those from May 1943, and provide any records of Allied merchant ships repaired by personnel at the Navy Operating Base in Guantanamo Bay, Cuba.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact NARA and request any records of Allied merchant ships repaired by personnel at the Navy Operating Base in Guantanamo Bay, Cuba at any time from May 1, 1943, through December 31, 1943.

Specifically, NARA should review all records from 1943, not only those from May 1943.  

Copies of this inquiry as well as any response by NARA, or any other contacted entity, must be associated with the claims file.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

